DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 30, 35, 36, 40, 42, and 43 have been amended. Claims 30-32, 34-36, 38-40, 42, and 43 are currently pending. 

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 30, 36, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Salamon (US 2012/0117278) in view of Gerber (US 2015/0370733) and further in view of Chiang (US 2016/0246745).

Regarding claim 30, Salamon teaches a system for communicating USB information via a non-USB extension medium (Fig. 1, System; Paragraph 0041, the USB network is implemented over an Ethernet network), the system comprising: an upstream facing port device (UFP device) (Fig. 1, 12a/b, USBH; Paragraph 0041, USB network, designated by the cloud, includes multiple USB Host adaptors (USBH) 12 a and 12 b, and USB Device adaptors (USBD) 14 a, 14 b) communicatively coupled to a host device via a USB-compliant connection (Paragraph 0041, USB hosts 11 a, 11 b are connected to the USB network via the USBH); a downstream facing port device (DFP device) (Fig. 1, 14 a/b, USBD) communicatively coupled to a USB device via a USB-compliant connection (Paragraph 0041, USB devices 13 a, 13 b, and 13 c are connected to the USB network via the USBDs) and communicatively coupled to the UFP device via a non-USB extension medium (Fig. 4D Same Embodiment as Fig. 1; Paragraph 0056, FIG. 4D and FIG. 5D illustrate two related embodiments for initiating, by USB device adaptors, USB connections over a non-USB network); wherein the DFP device is configured to: receive, from the UFP device via the extension medium, a request packet, wherein the request packet is directed to a first endpoint (Figs. 1 & 10, 13b, Device 1; Paragraph 0076, USB includes two types of periodic transactions—interrupt transactions and isochronous transactions. For Interrupt transactions, the USB host is required to transact with the USB device at least once per interval requested by the USB device); receive, from the UFP device via the extension medium, a second packet while receiving a response associated with the request packet from the first endpoint, wherein the second packet is directed to a second endpoint (Paragraph 0086, the USBH receives the data from the USB host, and sends it to the USBD. The USBD uses a buffer to store the incoming data. Then it sends it to the devices according to its own scheduled transactions); store a packet in a packet queue at least until receipt of the response (Figs. 11-12, ACK Responses to USBD) associated with the request packet has completed (Paragraph 0075, USBD buffers request to the hub and assures that each request is completed before another request is started); and sort packets stored in the packet queue according to a priority order (Paragraph 0086, The USBD uses a buffer to store the incoming data. Then it sends it to the devices according to its own scheduled transactions; i.e. FIFO scheduling).
Salamon teaches a DFP coupled to a hub that is further coupled to multiple devices, wherein the DFP outputs a hub request to the hub one at a time from a buffer based on a request completion. Salamon does not explicitly teach wherein each hub request is for a different device of the multiple devices downstream of the hub. 
Gerber teaches wherein the DFP device is configured to: receive, from the UFP device via the extension medium (Fig. 11, 170, External Scheduler; Paragraph 0053, While the above discussion contemplates that the CS 54 is internal to the host 52, the present disclosure is not so limited. An external controller or external scheduler may also be used. In this regard, FIG. 11 illustrates an external scheduler 170 be coupled to the host 52 through an advanced high-performance bus (AHB) 172 as a slave using an AHB slave module 174), a second packet while receiving a response associated with the request packet from the first endpoint (Fig. 9 Flowchart, 128, Receive ACK and Other Bulk Requests; Paragraph 0047, CS 54 determines if there was an ACK and no short packet… if there is not a short packet, there is a high probability that there is more data at this IN EP 60) (block 128). If the answer was yes, there was an ACK, the process repeats for the next bulk EP 60 by returning to block 126), wherein the second packet is directed to a second endpoint (Fig. 11, 56; Paragraph 0039, device 56 may include a plurality of EP 60(1)-60(N) (generically referred to as EP(s) 60); store the second packet (Paragraph 0055, FIG. 12 illustrates an example of a processor-based system 190 that can employ the methods and hardware disclosed herein… CPU(s) 192 may have cache memory 196 coupled to the processor(s) 194 for rapid access to temporarily stored data) at least until receipt of the response associated with the request packet has completed (Fig. 9 Flowchart, 134, Move to Next Bulk Endpoint; Paragraph 0047, CS 54 checks if there are more potential bulk EP 60 with data (block 132). If the answer is yes, the process 110 moves to the next bulk EP 60 (block 134) and then the process 110 returns to block 120 with the bulk round robin… Paragraph 0049, if a bulk OUT EP 60 is transferring data, the CS 54 may prioritize that data transfer until the transfer is complete for better efficiency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have modified the system to incorporate the teachings of Gerber and allow hub data transfer requests addressed to a plurality of different downstream USB endpoints, while using round robin scheduling to complete a hub data transfer to one endpoint and before starting a hub data transfer to another endpoint.   
One of ordinary skill in the art would be motivated to make the modifications in order to efficiently schedule data transfer requests between different USB endpoints without constantly changing between the different endpoints (See Gerber: Paragraph 0049), thus optimizing data scheduling times (See Gerber: Paragraph 0044).
Neither Salamon nor Gerber explicitly teach sort packets stored in the packet queue according to a priority order that is based on a type of packet.
Chiang teaches sort packets stored in the packet queue (Fig. 3B, 118, FIFO Queuing; Paragraph 0064, Network stack 112 includes a buffer 118) according to a priority order (Fig. 3B, High Priority Packets are stored in equal quantities as Low Priority Packets) that is based on a type of packet (Paragraph 0065, PAL 110 may determine a priority of the USB data based on the determined transfer type… PAL 110 may determine that data associated with a lower priority endpoint (e.g., bulk transfer type), such as second data 116, has a relatively low priority and is therefore subject to flow control).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have modified the system to incorporate the teachings of Chiang and enable priority scheduling in the USB data queue based on a USB data packet type.   
One of ordinary skill in the art would be motivated to make the modifications in order to satisfy latency requirements for certain high priority packet types without having low priority packets congesting a buffer (See Chiang: Paragraph 0063).  

Regarding claim 36, Salamon teaches a method for communicating USB information via an extension medium (Fig. 1, System), the method comprising: receiving, by a DFP device (Fig. 1, 14/b, USBD) from a UFP device via an extension medium (Fig. 1, 12a/b, USBH; Paragraph 0041, USB network, designated by the cloud, includes multiple USB Host adaptors (USBH) 12 a and 12 b, and USB Device adaptors (USBD) 14 a, 14 b) a request packet, wherein the request packet is directed to a first endpoint (Figs. 1 & 10, 13b, Device 1; Paragraph 0076, USB includes two types of periodic transactions—interrupt transactions and isochronous transactions. For Interrupt transactions, the USB host is required to transact with the USB device at least once per interval requested by the USB device); receiving, by the DFP device from the UFP device via the extension medium, a second packet while receiving a response associated with the request packet from the first endpoint, wherein the second packet is directed to a second endpoint (Paragraph 0086, the USBH receives the data from the USB host, and sends it to the USBD. The USBD uses a buffer to store the incoming data. Then it sends it to the devices according to its own scheduled transactions… If the rate of the USB host is higher than the rate of the USBD, the buffer will get full, and the USBD will request the USBH to reply with NAK the next time it receives data in order not to receive additional data until the buffer will forward some of its data and be able to receive said data); storing a packet in a packet queue at least until receipt of the response associated with the request packet has completed (Paragraph 0075, USBD buffers request to the hub and assures that each request is completed before another request is started); and sorting packets, by the DFP device, stored in the packet queue according to a priority order (Paragraph 0086, The USBD uses a buffer to store the incoming data. Then it sends it to the devices according to its own scheduled transactions; i.e. FIFO scheduling).
Salamon teaches a DFP coupled to a hub that is further coupled to multiple devices, wherein the DFP outputs a hub request to the hub one at a time from a buffer. Salamon does not explicitly teach wherein each hub request is for a different device of the multiple devices associated with the hub. 
Gerber teaches receiving, the DFP device from the UFP device via the extension medium (Fig. 11, 170, External Scheduler; Paragraph 0053, an external scheduler 170 be coupled to the host 52 through an advanced high-performance bus (AHB) 172 as a slave using an AHB slave module 174), a second packet while receiving a response associated with the request packet from the first endpoint (Fig. 9 Flowchart, 128, Receive ACK), wherein the second packet is directed to a second endpoint (Fig. 11, 56; Paragraph 0039, device 56 may include a plurality of EP 60(1)-60(N) (generically referred to as EP(s) 60); storing the second packet (Paragraph 0055, FIG. 12 illustrates an example of a processor-based system 190 that can employ the methods and hardware disclosed herein… CPU(s) 192 may have cache memory 196 coupled to the processor(s) 194 for rapid access to temporarily stored data) at least until receipt of the response associated with the request packet has completed (Fig. 9 Flowchart, 134, Move to Next Bulk Endpoint; Paragraph 0047, CS 54 checks if there are more potential bulk EP 60 with data (block 132). If the answer is yes, the process 110 moves to the next bulk EP 60 (block 134) and then the process 110 returns to block 120 with the bulk round robin… Paragraph 0049, if a bulk OUT EP 60 is transferring data, the CS 54 may prioritize that data transfer until the transfer is complete for better efficiency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have modified the method to incorporate the teachings of Gerber and allow hub data transfer requests addressed to a plurality of different downstream USB endpoints, while using round robin scheduling to complete a hub data transfer to one endpoint and before starting a hub data transfer to another endpoint.   
One of ordinary skill in the art would be motivated to make the modifications in order to efficiently schedule data transfer requests between different USB endpoints without constantly changing between the different endpoints (See Gerber: Paragraph 0049), thus optimizing data scheduling times (See Gerber: Paragraph 0044).
Neither Salamon nor Gerber explicitly teach sort packets stored in the packet queue according to a priority order that is based on a type of packet.
Chiang teaches sorting packets stored in the packet queue (Fig. 3B, 118, FIFO Queuing; Paragraph 0064, Network stack 112 includes a buffer 118) according to a priority order (Fig. 3B, High Priority Packets are stored in equal quantities as Low Priority Packets) that is based on a type of packet (Paragraph 0065, PAL 110 may determine a priority of the USB data based on the determined transfer type… PAL 110 may determine that data associated with a lower priority endpoint (e.g., bulk transfer type), such as second data 116, has a relatively low priority).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have modified the method to incorporate the teachings of Chiang and enable priority scheduling in the USB data queue based on a USB data packet type.   
One of ordinary skill in the art would be motivated to make the modifications in order to satisfy latency requirements for certain high priority packet types without having low priority packets congesting a buffer (See Chiang: Paragraph 0063).  

Regarding claim 40, Salamon teaches a downstream facing port device (DFP device) (Fig. 1, 14/b, USBD) comprising: a USB downstream-facing port configured to be communicatively coupled to one or more USB devices (Paragraph 0041, USB devices 13 a, 13 b, and 13 c are connected to the USB network via the USBDs); and an extension interface configured to be communicatively coupled to an upstream facing port device (UFP device) (Fig. 1, 12a/b, USBH; Paragraph 0041, USB network, designated by the cloud, includes multiple USB Host adaptors (USBH) 12 a and 12 b, and USB Device adaptors (USBD) 14 a, 14 b) via a non-USB extension medium (Fig. 4D Same Embodiment as Fig. 1; Paragraph 0056, FIG. 4D and FIG. 5D illustrate two related embodiments for initiating, by USB device adaptors, USB connections over a non-USB network); wherein the DFP device is configured to: receive, from the UFP device via an extension medium, a request packet, wherein the request packet is directed to a first endpoint (Figs. 1 & 10, 13b, Device 1; Paragraph 0076, USB includes two types of periodic transactions—interrupt transactions and isochronous transactions. For Interrupt transactions, the USB host is required to transact with the USB device at least once per interval requested by the USB device); receive, from the UFP device via the extension medium, a second packet while receiving a response associated with the request packet from the first endpoint, wherein the second packet is directed to a second endpoint (Paragraph 0086, the USBH receives the data from the USB host, and sends it to the USBD. The USBD uses a buffer to store the incoming data. Then it sends it to the devices according to its own scheduled transactions… If the rate of the USB host is higher than the rate of the USBD, the buffer will get full, and the USBD will request the USBH to reply with NAK the next time it receives data in order not to receive additional data until the buffer will forward some of its data and be able to receive said data); store a packet in a packet queue at least until receipt of the response associated with the request packet has completed (Paragraph 0075, USBD buffers request to the hub and assures that each request is completed before another request is started); and sort packets stored in the packet queue according to a priority order (Paragraph 0086, The USBD uses a buffer to store the incoming data. Then it sends it to the devices according to its own scheduled transactions; i.e. FIFO scheduling).
Salamon teaches a DFP coupled to a hub that is further coupled to multiple devices, wherein the DFP outputs a hub request to the hub one at a time from a buffer. Salamon does not explicitly teach wherein each hub request is for a different device of the multiple devices associated with the hub. 
Gerber teaches wherein the DFP device is configured to: receive, from the UFP device via the extension medium (Fig. 11, 170, External Scheduler; Paragraph 0053, While the above discussion contemplates that the CS 54 is internal to the host 52, the present disclosure is not so limited. An external controller or external scheduler may also be used. In this regard, FIG. 11 illustrates an external scheduler 170 be coupled to the host 52 through an advanced high-performance bus (AHB) 172 as a slave using an AHB slave module 174), a second packet while receiving a response associated with the request packet from the first endpoint (Fig. 9 Flowchart, 128, Receive ACK and Other Bulk Requests; Paragraph 0047, CS 54 determines if there was an ACK and no short packet… if there is not a short packet, there is a high probability that there is more data at this IN EP 60) (block 128). If the answer was yes, there was an ACK, the process repeats for the next bulk EP 60 by returning to block 126), wherein the second packet is directed to a second endpoint (Fig. 11, 56; Paragraph 0039, device 56 may include a plurality of EP 60(1)-60(N) (generically referred to as EP(s) 60); store the second packet (Paragraph 0055, FIG. 12 illustrates an example of a processor-based system 190 that can employ the methods and hardware disclosed herein… CPU(s) 192 may have cache memory 196 coupled to the processor(s) 194 for rapid access to temporarily stored data) at least until receipt of the response associated with the request packet has completed (Fig. 9 Flowchart, 134, Move to Next Bulk Endpoint; Paragraph 0047, CS 54 checks if there are more potential bulk EP 60 with data (block 132). If the answer is yes, the process 110 moves to the next bulk EP 60 (block 134) and then the process 110 returns to block 120 with the bulk round robin… Paragraph 0049, if a bulk OUT EP 60 is transferring data, the CS 54 may prioritize that data transfer until the transfer is complete for better efficiency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have modified the device to incorporate the teachings of Gerber and allow hub data transfer requests addressed to a plurality of different downstream USB endpoints, while using round robin scheduling to complete a hub data transfer to one endpoint and before starting a hub data transfer to another endpoint.   
One of ordinary skill in the art would be motivated to make the modifications in order to efficiently schedule data transfer requests between different USB endpoints without constantly changing between the different endpoints (See Gerber: Paragraph 0049), thus optimizing data scheduling times (See Gerber: Paragraph 0044).
Neither Salamon nor Gerber explicitly teach sort packets stored in the packet queue according to a priority order that is based on a type of packet.
Chiang teaches sort packets stored in the packet queue (Fig. 3B, 118, FIFO Queuing; Paragraph 0064, Network stack 112 includes a buffer 118) according to a priority order (Fig. 3B, High Priority Packets are stored in equal quantities as Low Priority Packets) that is based on a type of packet (Paragraph 0065, PAL 110 may determine a priority of the USB data based on the determined transfer type. For example, PAL 110 may determine that data associated with a lower priority endpoint (e.g., bulk transfer type), such as second data 116, has a relatively low priority and is therefore subject to flow control. PAL 110 may then transfer the USB data from to network stack 112 based on the determined priority).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have modified the device to incorporate the teachings of Chiang and enable priority scheduling in the USB data queue based on a USB data packet type.   
One of ordinary skill in the art would be motivated to make the modifications in order to satisfy latency requirements for certain high priority packet types without having low priority packets congesting a buffer (See Chiang: Paragraph 0063).  

Claims 31, 32, 34, 38, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Salamon (US 2012/0117278) in view of Gerber (US 2015/0370733) in view of Chiang (US 2016/0246745) and further in view of Hundal (US 2019/0102333).

Regarding claim 31, the combination of Salamon/Gerber/Chiang teaches the system of claim 30. Salamon teaches wherein the UFP device is configured to: receive the request packet from the host device (Paragraph 0086, For OUT transactions (from the host to the device), the USBH receives the data from the USB host, and sends it to the USBD). The combination of Salamon/Gerber/Chiang does not explicitly teach transmit a synthetic response packet to the host device to cause the host device to wait. 
Hundal teaches wherein the UFP device (Fig. 1, 104, UFP Device) is configured to: receive the request packet from the host device (Fig. 1, 102, Host; Paragraph 0032, The UFP device 104 is configured at least to communicate with the host device 102 via a USB-standard-compliant protocol using the UFP 202, and to exchange messages and USB bus traffic with the DFP device 106 via the extension medium); and transmit a synthetic response packet to the host device to cause the host device to wait (Paragraph 0004, The UFP device is configured to perform actions comprising… transmitting a synthetic response packet to the host device to cause the host device to wait for the first set of requested data packets).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have modified the system to incorporate the teachings of Hundal and include synthetic response messages to cause the host to wait.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of providing acknowledgement information to the host device (See Hundal: Paragraph 0064), thus allowing the host device to diagnose communication errors in the event of no response.

Regarding claim 32, the combination of Salamon/Gerber/Chiang/Hundal teaches the system of claim 31. The combination of Salamon/Gerber/Chiang does not explicitly teach wherein the synthetic response packet is a NULL packet.
Hundal teaches wherein the synthetic response packet is a NULL packet (Paragraph 0067, the UFP device 104 responds with a synthetic NULL packet, an otherwise valid data packet with a zero length payload, to indicate to the host device 102 that it does not yet have any data to provide).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have modified the system to incorporate the teachings of Hundal and include synthetic response NULL messages to cause the host to wait.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of providing acknowledgement information to the host device (See Hundal: Paragraph 0064), thus allowing the host device to diagnose communication errors in the event of no response.

Regarding claim 34, the combination of Salamon/Gerber/Chiang teaches the system of claim 30. Salamon further teaches wherein the DFP device is further configured to: in response to determining that there is sufficient time during a service interval to receive a response to the second packet (Fig. 13; Paragraph 0098, If the USBH fails to receive a response within a predefined time, it resends the IN token. If the USBD does not receive an ACK response to a DATA packet, it will resend it as a response to the next IN token; the ACK response has to be sent during the predefined time or else IN token is resent) and that the second packet is an ACK packet (Paragraph 0098, FIG. 13 illustrates an IN transaction where the USBH sends an IN token to the USBD, the USBD responds to the USBH with a DATA0/1 USB packet, the USBH checks that the packet is valid and sends an ACK response along with the original data token (DATA0/1) signaling whether the response is for a DATA0 or DATA1 packet). The combination of Salamon/Gerber/Chiang does not explicitly teach wherein the DFP device is further configured to: in response to determining that there is sufficient time during a service interval to receive a response to the second packet and that the second packet is an ISO ACK IN packet, a SETUP DP packet, a Control ACK IN packet, a BULK Streaming PRIME packet, or an INTERRUPT ACK IN packet: transmit the second packet to the USB device.
Hundal teaches wherein the DFP device is further configured to: in response to determining that there is sufficient time during a service interval (Paragraph 0050, host device 102 may determine whether enough time remains before the next service interval boundary 504 to receive the requested packets) to receive a response to the second packet (Fig. 8B, 5, ACK IN from UFP to DFP) and that the second packet is an ISO ACK IN packet, a SETUP DP packet, a Control ACK IN packet, a BULK Streaming PRIME packet, or an INTERRUPT ACK IN packet (Paragraph 0067, the host device 102 transmits an ACK IN packet that includes a sequence number (“0”) and a number of packets (“3”) to be requested. At point 2, the UFP device 104 responds with a synthetic NULL packet, an otherwise valid data packet with a zero length payload, to indicate to the host device 102 that it does not yet have any data to provide; i.e. ACK has control information within): transmit the second packet to the USB device (Fig. 8B, ACK IN from DFP to Device; Paragraph 0069, The synthetic ACK IN packet is received by the DPF device 106, and is transmitted to the USB device 108)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have modified the system to incorporate the teachings of Hundal and include a control ACK IN that indicates a quantity of packets to be requested from the device.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the UFP device to pre-fetch and cache additional data so that subsequent requests from the host can be efficiently handled (See Hundal: Paragraph 0068).

Regarding claim 38, the combination of Salamon/Gerber/Chiang teaches the method of claim 36. Salamon further teaches the method further comprising: in response to determining that there is sufficient time during a service interval to receive a response to the second packet (Fig. 13; Paragraph 0098, If the USBH fails to receive a response within a predefined time, it resends the IN token. If the USBD does not receive an ACK response to a DATA packet, it will resend it as a response to the next IN token; the ACK response has to be sent during the predefined time or else IN token is resent) and that the second packet is an ACK packet (Paragraph 0098, FIG. 13 illustrates an IN transaction where the USBH sends an IN token to the USBD, the USBD responds to the USBH with a DATA0/1 USB packet, the USBH checks that the packet is valid and sends an ACK response along with the original data token (DATA0/1) signaling whether the response is for a DATA0 or DATA1 packet). The combination of Salamon/Gerber/Chiang does not explicitly teach wherein the in response to determining that there is sufficient time during a service interval to receive a response to the second packet and that the second packet is an ISO ACK IN packet, a SETUP DP packet, a Control ACK IN packet, a BULK Streaming PRIME packet, or an INTERRUPT ACK IN packet: transmitting, by the DFP device, the second packet to the second endpoint.
Hundal teaches in response to determining that there is sufficient time during a service interval (Paragraph 0050, host device 102 may determine whether enough time remains before the next service interval boundary 504 to receive the requested packets) to receive a response to the second packet (Fig. 8B, 5, ACK IN from UFP to DFP) and that the second packet is an ISO ACK IN packet, a SETUP DP packet, a Control ACK IN packet, a BULK Streaming PRIME packet, or an INTERRUPT ACK IN packet (Paragraph 0067, the host device 102 transmits an ACK IN packet that includes a sequence number (“0”) and a number of packets (“3”) to be requested. At point 2, the UFP device 104 responds with a synthetic NULL packet, an otherwise valid data packet with a zero length payload, to indicate to the host device 102 that it does not yet have any data to provide; i.e. ACK has control information within): transmitting, by the DFP device, the second packet to the second endpoint (Fig. 8B, ACK IN from DFP to Device; Paragraph 0069, The synthetic ACK IN packet is received by the DPF device 106, and is transmitted to the USB device 108)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have modified the method to incorporate the teachings of Hundal and include a control ACK IN that indicates a quantity of packets to be requested from the device.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the UFP device to pre-fetch and cache additional data so that subsequent requests from the host can be efficiently handled (See Hundal: Paragraph 0068).

Regarding claim 42, the combination of Salamon/Gerber/Chiang teaches the device of claim 40. Salamon further teaches the device further configured to: in response to determining that there is sufficient time during a service interval to receive a response to the second packet (Fig. 13; Paragraph 0098, If the USBH fails to receive a response within a predefined time, it resends the IN token. If the USBD does not receive an ACK response to a DATA packet, it will resend it as a response to the next IN token; the ACK response has to be sent during the predefined time or else IN token is resent) and that the second packet is an ACK packet (Paragraph 0098, FIG. 13 illustrates an IN transaction where the USBH sends an IN token to the USBD, the USBD responds to the USBH with a DATA0/1 USB packet, the USBH checks that the packet is valid and sends an ACK response along with the original data token (DATA0/1) signaling whether the response is for a DATA0 or DATA1 packet). The combination of Salamon/Gerber/Chiang does not explicitly teach wherein the in response to determining that there is sufficient time during a service interval to receive a response to the second packet and that the second packet is an ISO ACK IN packet, a SETUP DP packet, a Control ACK IN packet, a BULK Streaming PRIME packet, or an INTERRUPT ACK IN packet: transmit the second packet to the USB device.
Hundal teaches in response to determining that there is sufficient time during a service interval (Paragraph 0050, host device 102 may determine whether enough time remains before the next service interval boundary 504 to receive the requested packets) to receive a response to the second packet (Fig. 8B, 5, ACK IN from UFP to DFP) and that the second packet is an ISO ACK IN packet, a SETUP DP packet, a Control ACK IN packet, a BULK Streaming PRIME packet, or an INTERRUPT ACK IN packet (Paragraph 0067, the host device 102 transmits an ACK IN packet that includes a sequence number (“0”) and a number of packets (“3”) to be requested. At point 2, the UFP device 104 responds with a synthetic NULL packet, an otherwise valid data packet with a zero length payload, to indicate to the host device 102 that it does not yet have any data to provide; i.e. ACK has control information within): transmit the second packet to the USB device (Fig. 8B, ACK IN from DFP to Device; Paragraph 0069, The synthetic ACK IN packet is received by the DPF device 106, and is transmitted to the USB device 108)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have modified the device to incorporate the teachings of Hundal and include a control ACK IN that indicates a quantity of packets to be requested from the device.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the UFP device to pre-fetch and cache additional data so that subsequent requests from the host can be efficiently handled (See Hundal: Paragraph 0068).

Allowable Subject Matter

Claims 35, 39, and 43 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2011/0022743 to Liu discloses prioritizing packets in a queue based on a packet type (Paragraph 0009, the distinct priority rule employed by at least a first of the plurality of arbiters prioritizes header/data packet type transmissions higher than link command type transmissions).  
US PGPUB 2002/0078283 to Purcell discloses prioritizing USB packets based on a transaction type (Paragraph 0026, e controller 100 (i.e., driver 150) breaks up the data transfers into frames, which occur at one millisecond intervals. During each frame, time is allotted for each transaction type as follows, from highest to lowest priority: isochronous, interrupt, control, and bulk transactions).
US PGPUB 2014/0372654 to Pelt discloses a bridge circuit that sorts packets in a transaction buffer based on priority (Paragraph 0092, priority assignment information of interface request 222 may include rules indicating the priority that should be assigned to each transaction or type of transaction. The rules may include information that may be matched to all or portions of transactions that are stored in a transaction buffer. For example, each rule may assign a priority value to transactions having matching address information and/or data. Control circuitry 146 may provide the rules to priority sorting circuitry 162 for use in sorting transaction buffer 150).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184